Citation Nr: 0202995	
Decision Date: 04/03/02    Archive Date: 04/11/02	

DOCKET NO.  99-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims of service connection for peptic ulcer disease and a 
hiatal hernia with GERD.  The case is now ready for appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's service medical records were destroyed; he 
contends that he was evaluated and treated for 
gastrointestinal symptoms during service; the record reflects 
some gastrointestinal complaints shortly after service, 
although apparently lower gastrointestinal symptoms; a 1975 
upper gastrointestinal X-ray series and a 1994 endoscopy were 
normal; a chronic upper gastrointestinal disorder, including 
peptic ulcer disease and a hiatal hernia with GERD, was not 
diagnosed until decades after service; the preponderance of 
the evidence is against the claim that the veteran's claimed 
upper gastrointestinal disorders began during or are causally 
linked to any incident of active service.


CONCLUSION OF LAW

Peptic ulcer disease and a hiatal hernia with GERD were not 
incurred in or aggravated by active military service, nor may 
peptic ulcer disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that VA has informed the veteran and 
representative of the evidence necessary to substantiate his 
pending claims for service connection.  It is clear that VA 
has assisted the veteran in attempting to obtain medical 
records.  

The claims folder reveals that both the veteran and the RO 
have made numerous requests for production of the veteran's 
service medical records including special requests for any 
available copies of sick reports, clinical hospitalization 
records, morning reports and other records without success.  
It is apparent that the veteran's service medical records 
were destroyed in the fire at the National Personnel Records 
Center in St. Louis in 1973. 

It is also clear that certain private medical records during 
the years following service which have been identified by the 
veteran are not available for review.  In written statements 
the veteran has explained his own efforts at obtaining 
certain records and his lack of success due to physicians 
having died or retired and clinics and/or hospitals having 
been closed.  It is apparent that the veteran has expended 
considerable effort in attempting to locate older private 
medical records to no avail, and he has been unable to 
provide VA with sufficient data for VA to assist him further 
in the attempted collection of such records.  Under the 
circumstances of this case, the Board concludes that VA has 
made all reasonable efforts to assist the veteran in 
collecting evidence and no further assistance is necessary in 
compliance with VCAA.  

The Board considered requesting additional development of 
this case by referring the veteran's claims folder for a VA 
examination that includes an opinion as to whether it is at 
least as likely as not that the veteran's upper 
gastrointestinal disorders began during or are causally 
linked to service.  The Board concludes that such action is 
not required under the provisions of VCAA at newly adopted 
38 U.S.C.A. § 5103(A)(d)(2) because, while there may be 
competent evidence of a current disability (at least for 
GERD), there is simply no competent evidence suggesting the 
contended causal link.  Moreover, the Board finds that such 
an opinion would be entirely speculative, given the complete 
absence of relevant findings recorded during service, the 
absence of a pertinent diagnosis decades after service, the 
paucity of pertinent abnormal significant clinical findings 
from service until a diagnosis was confirmed, the normal 
upper gastrointestinal X-ray series in May 1974, performed in 
response to the veteran's gastrointestinal complaints at that 
time, and the normal endoscopy in 1994.  The record before 
the Board contains sufficient medical evidence to make a 
decision on the claim.    


Facts:  Xerox copies of what appear to be handwritten private 
outpatient treatment notes for the veteran indicate that in 
June 1956, approximately 5 months after service, the veteran 
reported occasional gas and loose bowels.  There was no 
indication of a diagnosis of a gastrointestinal disorder.  
These brief notations indicate that the veteran also sought 
treatment for various other symptoms unrelated to his current 
claim.  The following year in June 1957, a notation recorded 
that the veteran felt run down and had not felt well for two 
months.  Also noted was that he had a little gas.  
Also submitted is what appears to be another set of private 
outpatient treatment notes from a private physician during 
the period of June 1973 to October 1974.  In addition to 
noting treatment for various complaints, these brief notes 
indicate that in June 1973, the abdomen was negative.  In 
August 1973, the abdomen was negative.  In September 1973 
there was a notation of gastritis and "dyspas."  In April 
1974 there were two notations of gastritis.  In June 1974 
there was a notation of the abdomen being negative, and there 
was another such notation in October 1974.  

In May 1974, the veteran was hospitalized for 3 days for 
evaluation of gastrointestinal complaints, to include 
abdominal distress and mid-epigastric pain unrelieved by 
antacids and bowel sedatives.  The initial impression was 
peptic ulcer disease.  Upon further evaluation, it was noted 
that the veteran had been seen on several occasions reporting 
a diagnosis of peptic ulcer, "although, this was not known to 
be proven."  An upper gastrointestinal (GI) X-ray series was 
performed, which showed a normal esophagus, stomach, and 
duodenal bulb.  The impression was a "normal upper 
gastrointestinal series." 

Associated with these May 1974 records is a July 1974 life 
insurance form indicating that a current diagnosis of 
gastroenteritis (lower gastrointestinal disorder, which is 
not at issue) was not due to injury or sickness arising out 
of the veteran's employment.  Symptoms are noted as having 
first appeared in May 1974. 

Private handwritten outpatient treatment notes begin to 
routinely note a diagnosis of peptic ulcer in September 1981, 
although no testing or diagnostic studies are mentioned.  
Medication was prescribed.  

Other private handwritten outpatient treatment records from 
April 1987 indicate a "suggestion of small sliding hiatal 
hernia and gastroesophageal reflux."  

More recent clinical records from June 1994 include a report 
of endoscopy including biopsies taken in the antrum.  The 
duodenum, bulb, and second portion were considered "normal."  
The impression was no obvious cause for this gentleman's 
chronic abdominal pain.  A change in medication was 
suggested.  
A private record of hospitalization from January 1996 
indicates that the veteran was admitted with complaints of 
chest and upper abdominal discomfort.  An abdominal 
ultrasound resulted in findings of bilateral renal cysts, 
which were 5.6 centimeters in diameter.  There were some S-T 
segment elevations, which was felt to be due to early 
repolarization.  White blood cell count was somewhat 
elevated.  Additional testing revealed no definitive evidence 
of ischemia.  The veteran was asymptomatic at discharge and 
was placed on antacids.  The final diagnoses were chest pain, 
cause undetermined; gastroesophageal reflux disease.  

In March 1997, some 40 years after he was separated from 
service, the veteran filed a claim for service connection for 
gastrointestinal disability.  In written statements, and 
later in sworn testimony before the undersigned in November 
2001, the veteran argued that he believed his current chronic 
gastrointestinal disability had onset during active military 
service.  At some point during service the veteran reported 
that he was hospitalized for three days at Fort (then-Camp) 
Gordon, Georgia, with gastrointestinal complaints.  He did 
not recall whether any diagnostic testing was completed or 
whether he was provided with any form of clinical diagnosis.  
He believed that he was treated with medication but he could 
not recall whether he had ever been told that he had an ulcer 
during service.  He said he occasionally reported to sick 
call after this three day hospitalization.  He argued that he 
has had chronic gastrointestinal upset ever since service, 
which had increased in severity over the years to the point 
that he now believed he had peptic ulcer disease and 
gastroesophageal reflux with hiatal hernia.  He said he 
received treatment within the first year after service for 
gastrointestinal complaints.  He further testified that he 
did recall having had an upper gastrointestinal series 
performed at the Florida A & M University Hospital in June 
1960, but he did not know the results of this testing and no 
records of this treatment could be located.  He explained 
that during many years of post service employment, his health 
insurance had covered the majority of costs of medication for 
gastrointestinal symptoms, and since he had retired and the 
cost of medication and treatment had significantly increased, 
he had filed a claim for VA disability compensation late in 
life based upon his belief that all current problems 
originated during service.  

In June 1997, the veteran's brother submitted a lay statement 
that he recalled that the veteran was hospitalized during 
service, and he indicated that the veteran had had problems 
with his diet ever since military service.  

In July 1997, a fellow service member (WHC) submitted a lay 
statement indicating that he met the veteran in the Fort 
Gordon Hospital, where they were both patients in 1954.  

In February 1999, a private physician (ADB) wrote that he had 
seen the veteran for gastrointestinal problems "in or about 
the year 1960."

In March 1999, a fellow service member (NH) submitted a lay 
statement indicating that he had been stationed with the 
veteran in both basic training and later at Fort Gordon, 
Georgia.  They were in separate military specialties but 
their companies were closely located and, in April or May 
1954, he reported that the veteran went to sick call and was 
sent to the hospital for a stomach problem.  He stayed in the 
hospital for several days and after that had problems with 
his stomach and couldn't eat certain foods.  He had seen the 
veteran after they both separated from service and during 
these meetings, the veteran complained of stomach problems.  

A private outpatient treatment record from March 1999 noted 
that previous upper endoscopy had resulted in findings of no 
specific disease to explain the veteran's ongoing symptoms.  
The diagnoses were hypertension and GERD.  In June 1999, it 
was noted that the veteran had a history of chronic 
gastroesophageal reflux that had been present for some time; 
however, since being started on Prilosec, his symptoms had 
improved significantly.  His weight had been stable.  
Appetite had been good.  There had been no major swallowing 
problems.  Under social history it was noted that the veteran 
had been a fairly heavy drinker at one time.

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred or 
aggravated in line of duty during active military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain enumerated chronic disabilities, 
including peptic ulcer, if such disease is competently 
demonstrated to have become manifest to a compensable degree 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b). 

Analysis:  It is unfortunate that the veteran's service 
medical records are unavailable.  The RO and the veteran have 
made numerous requests in this case for their production, 
including special requests for clinical records of 
hospitalization, morning reports, and sick reports, all to no 
avail.  It is apparent that his records were destroyed in the 
1973 NPRC fire in St. Louis.  However, while all post-service 
medical records reflecting treatment referred to by the 
veteran have also not been located, private medical records 
have been located from the 1950's and 1970's through present.  
A careful review of this medical evidence does not reveal the 
onset of a chronic upper gastrointestinal disorder during 
service or for many years thereafter.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991)

While records from only several months after military service 
indicate that the veteran complained of occasional gas and 
loose bowels, these records fail to identify any relevant 
diagnosis or chronic disability of the gastrointestinal 
system. 
In this regard, it is noteworthy that while the veteran 
apparently reported that he had peptic ulcer to various 
physicians, and these physicians documented such self-
reported history, an upper GI series performed in May 1974, 
18 years after the veteran was separated from service, was 
interpreted as being entirely normal, including a normal 
esophagus, stomach and duodenal bulb.  The physician noted 
that while the veteran reported peptic ulcer, this had not 
previously been proven and, indeed, diagnostic studies at 
this time resulted in no findings of ulcer of any kind.  
Moreover, a report of endoscopy-biopsy from June 1994 also 
shows that the veteran's duodenum, bulb, and second portion 
were normal.  

Additionally, careful review of the claims folder reveals 
that the only comment regarding hiatal hernia is an April 
1987 record reporting the "suggestion of small sliding hiatal 
hernia with gastroesophageal reflux." 

It is clear, however, that from 1987 forward, there does 
appear to be a confirmed diagnosis of gastroesophageal reflux 
disease (GERD).  However, there is no competent medical 
evidence that suggests that the veteran's gastroesophageal 
reflux, first diagnosed in 1987, over 30 years after service 
separation, began during or is causally linked to any 
incident of active service. 

The veteran has testified that he began having 
gastrointestinal symptoms during service in the mid-1950's.  
He also testified that he was hospitalized for three days at 
Fort Gordon, Georgia, with these symptoms, and has submitted 
a lay statement corroborating such hospitalization.  However, 
the veteran has also testified that he does not recall 
whether he received any form of diagnostic testing or any 
formal gastrointestinal diagnosis at the time.  He reports 
that he was hospitalized for these symptoms and released 
after three days with medication.  Unfortunately, no records 
of this are available for review.  The record is devoid of 
any competent evidence of a diagnosis of an upper 
gastrointestinal disorder until many years after service.  

The veteran was evaluated within several months of service 
separation with a complaint of stomach discomfort and 
occasional gas and loose bowel; this did not result in a 
diagnosis of a gastrointestinal disorder.  While physical 
symptoms may be competently reported by the veteran or other 
lay individuals, the veteran is not shown to have the 
requisite medical expertise to provide his own competent 
opinion that his GERD, first diagnosed in 1987, over 30 years 
after service separation, is attributable to some incident, 
injury or disease of active service or had actual onset 
during active service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is again pertinent to note that, while the veteran 
reported having some gastrointestinal symptoms during service 
and shortly thereafter, an upper gastrointestinal series 
completed in May 1974, over 18 years after service 
separation, was entirely normal, as was an endoscopy in 1994. 

Careful evaluation of all competent clinical evidence on file 
reveals an initial impression of peptic ulcer disease in 
1975, many years after service, which was not confirmed by an 
upper GI series shortly thereafter, nor is such diagnosis 
apparent in subsequently dated medical records.  There was a 
"suggestion" of a small sliding hiatal hernia in April 1987, 
and clinical findings attributed to gastroesophageal reflux 
disease also beginning in April 1987, over three decades 
after the veteran was separated from service.  There is no 
competent opinion that links these disorders or any other 
gastrointestinal disability to service.  Accordingly, a 
preponderance of the evidence on file is against the 
veteran's claims for service connection for peptic ulcer 
disease and for hiatal hernia with gastroesophageal reflux 
disease.  


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.  

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

